Name: Commission Regulation (EEC) No 2333/90 of 7 August 1990 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in article 5c of Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 8 . 90 Official Journal of the European Communities No L 211 /5 COMMISSION REGULATION (EEC) No 2333/90 of 7 August 1990 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to Article 8 of Regulation (EEC) No 1546/88 : 'and, in the case of the seventh 12-month period, not later than 30 September 1990/ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 5c (7) thereof, Whereas Article 8 of Commission Regulation (EEC) No 1546/88 (3), as last amehded by Regulation (EEC) No 2138/90 (4), lays down that the temporary transfers referred to in Article 5c ( la) of Regulation (EEC) No 804/68 are to take place and be recorded within a period to be set by the Member State concerned but which must in no case expire after 31 July ; whereas, given the admi ­ nistrative difficuties that certain Member States have had in 1990/91 in recording all transfers by that date, it should be carried forward to 30 September 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . (*) OJ No L 378 , 27. 12. 1989, p, 1 . (3) OJ No L 139, 4. 6. 1988, p. 12. V) OJ No L 195, 26. 7. 1990, p. 23 .